Judgment, Supreme Court, New York County, entered on August 4, 1972, unanimously modified, on the law and the facts, to strike the finding “it appearing that the petitioner herein did not knowingly submit a false application for registration as a longshoreman ”, and otherwise affirmed, without costs and without disbursements. The court, in ordering reconsideration of the application for registration as a longshoreman, in the finding now stricken, prejudged a question which is to be determined by the Waterfront Commission of New York Harbor. Concur — McGivern, J. P., Markewich, Nunez, Kupferman and Murphy, JJ.